Citation Nr: 1426319	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  97-18 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for type II diabetes mellitus (DM).

2. Entitlement to service connection for a cardiac disability.

3. Entitlement to service connection for a disability of the cervical spine.

4. Entitlement to service connection for a disability of the lumbar spine.

(The issue of entitlement to apportionment of the Veteran's benefits on behalf his child, J.M., is the subject of a separate Board decision)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to September 1966. He also had periods of active duty for training (ADT) along with periods of inactive duty training (IDT) in the Army National Guard (ARNG). 

These matters initially came before the Board of Veterans' Appeals (Board), on appeal from rating decisions in October 2004 (DM, neck, coronary artery disease or CAD) and January 2005 (lower back) by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In October 2006, the Veteran testified before a before a Decision Review Officer (DRO). A copy the transcript has been reviewed and is associated with the file. 

In April 2009, September 2011, May 2013 and January 2014 the Board remanded the issues currently on appeal. 


FINDINGS OF FACT

1. DM is not related to a disease or injury in service. 

2. A cardiac disability is not related to a disease or injury in service. 

3. A disability of the cervical spine, to include arthritis, is not related to a disease or injury in service or to the service-connected right shoulder disability. 

4. A disability of the lumbar spine, to include arthritis, is not related to a disease or injury in service or to the service-connected right shoulder disability. 


CONCLUSIONS OF LAW

1. The criteria for service connection for DM are not met. 38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013). 

2. The criteria for service connection for a cardiac disability are not met. 38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013). 

3. The criteria for service connection for a cervical spine disability, to include arthritis, are not met. 38 U.S.C.A. §§ 1110, 1112, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013). 

4. The criteria for service connection for a lumbar spine disability, to include arthritis, are not met. 38 U.S.C.A. §§ 1110, 1112, 1153, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

In June 2003, October 2003, October 2004 and June 2009 letters, the agency of original jurisdiction (AOJ) satisfied its duty to notify the Veteran under the VCAA. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013). The AOJ notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide. In March 2006, the Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim. 38 C.F.R. § 3.159 (2013). VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013). Relevant service treatment and other medical records have been associated with the claims file. Social Security Administration (SSA) records are also in the file. 

The Veteran was given a VA examination in March 2014 which is fully adequate. The reports included extensive file review and summary, an interview with the Veteran, a physical evaluation and accurate factual support for the conclusions reached. For reasons explained further below, the Board finds the VA examination report takes into account all pertinent aspects of this case. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In the January 2014 Board remand, the AOJ was directed to provide the Veteran with a copy of the September 2013 supplemental statement of the case and to afford him another VA examination for the claimed disabilities. In February 2014, the Veteran was sent a copy of the September 2013 SSOC and was given new VA examinations in March 2014. As a result, another remand for the examiner to review these documents is not necessary. There has been substantial compliance with the remand. See Stegall v. West, 11 Vet. App. 268 (1998). 

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2013) impose two distinct duties on VA employees in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam). Here, the transcript of the October 2006 DRO hearing shows the Veteran gave information regarding his claims and responded to questions aimed at determining whether further information was needed to substantiate the claims. The Veteran has not raised complaints regarding the conduct of the hearing. Neither has his representative, who was present at the hearing. The duties to notify and to assist have been met. 

Service Connection

A June 2003 ARNG retirement point history statement shows the Veteran's military service record. He served on active duty in the United States Air Force (USAF) from March 1965 to September 1966; was in the USAF Reserve from September 1966 to March 1971; was on a civilian break from March 1971 to April 1979; then from April 1979 to September 1983 he was an ARNG member; was on another civilian break from September 1983 to February 2000; and then from February 2000 to May 2003 was an ARNG member. 

In addition to his past active duty service, the Veteran is service-connected for the residuals of a right shoulder injury that occurred in July 2002 when he was on IDT; he has claimed that his current lumbar and cervical spine injuries stemmed from the same incident. 

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2013). Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309(a) and include arthritis, cardiovascular renal disease and DM. See, Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013). As arthritis of the spine, a cardiac disability and DM has been diagnosed, the Board will consider this avenue of entitlement for the spine claims. 

Additionally, if a chronic disease is shown to a compensable degree within one year of service, service connection will be presumed. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. If a chronic disease is shown in service and at any time thereafter, service connection will also be conceded. 38 C.F.R. § 3.303(b). 

Certain evidentiary presumptions apply to periods of active duty. In particular, there is a presumption of sound condition upon entrance into service unless a defect is noted on the entrance examination; and a presumption of aggravation of a preexisting condition if a preexisting condition undergoes an increase in severity during service. See 38 U.S.C.A. §§ 1111, 1153 (West 2002); 38 C.F.R. §§ 3.304(b), 3.306 (2013). 

Service connection for an injury or disease incurred or aggravated during a period of ADT is also warranted. 38 U.S.C.A. § 101(24)(B) (West 2002); 38 C.F.R. § 3.6(a) (2013). Service connection for only injury incurred or aggravated during a period of IDT is warranted (injuries include acute myocardial infarction, cardiac arrest, or cerebrosvascular accident). 38 U.S.C.A. § 101(24)(C); 38 C.F.R. § 3.6(a). 

For the most part, in order to qualify for VA benefits, a claimant must be a veteran. See Dingess, 19 Vet. App. at 484 (status as a "veteran" is one of the five elements of a claim for service-connection benefits). In order to establish his or her entitlement to VA disability compensation benefits, he or she must first establish "veteran" status. There are three ways to do establish "veteran status": (1) serve on active duty; (2) serve on a period of ADT and incur or aggravate an injury or disease during that period of ADT; or (3) serve on a period of IDT and incur or aggravate an injury during that period of IDT. Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991). In other words, service on active duty alone is sufficient to meet the statutory definition of veteran, however, service on ADT (or IDT), without more, will not suffice to give one "veteran" status. Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010). 

Here, the Veteran achieved veteran status through his initial period of active duty service and through the July 2002 period of ADT when he injured his service-connected right shoulder. 

Presumptions will not apply to certain periods of ADT and IDT. In Smith v. Shinseki, 24 Vet. App. 40, 45-46 (2010), the Court of Appeals for Veterans Claims (Court) held that for veterans who have achieved "veteran" status through a prior period of service and claim a disability incurred only during a later period of ADT, the presumption of soundness applies only when the veteran has been "examined, accepted, and enrolled for service" and where that examination revealed no "defects, infirmities, or disorders." 

For example, a claimant who has "veteran" status through a prior period of active duty and wishes to apply for a disability that was incurred during a period of ADT must have had an examination prior to entering the period of ADT during which the injury or disease occurred for the presumption of soundness to apply. See 38 U.S.C.A. § 1111 (stating "every veteran"). The examination must reveal no preexisting disabilities. Although not specifically addressed in Smith, for veterans who have achieved "veteran" status through a prior period of service and claim a disability incurred only during a later period of IDT, the presumption of soundness presumably applies in the same situation-but only for periods where examinations are given prior to the period of IDT. 

A claimant whose claim is based on a period of ADT or IDT can never be entitled to the presumption of service connection because it only applies where there is no evidence that a condition began in or was aggravated during the relevant period of service. Smith, 24 Vet. App. at 47. A claimant whose claim is based on a period of ADT must have some evidence that the condition was incurred or aggravated during service (for example, lay testimony). 

Establishing "veteran" status based on aggravation during ADT is explained in Donnellan, 24 Vet. App. 167. "Aggravated" under 38 U.S.C.A. § 101(24) has the same meaning as "aggravated" under 38 U.S.C.A. § 1153-"a preexisting injury or disease will be considered to have been aggravated by active . . . service, where there is an increase in disability during such service, unless there is specific finding that the increase is due to the natural progress of the disease." 24 Vet. App. at 172-173. Proving aggravation must include both elements: 1) there was an increase in disability as to a preexisting injury or disease, and 2) such an increase was beyond the natural progress of that injury or disease. As explained in Smith, "the presumption of aggravation is not applied to persons whose claims are based on a period of active duty for training." 24 Vet. App. at 48. 

Although an ADT claimant does not need to show that his or her ADT training proximately caused the worsening of his or her preexisting disability, the definition of aggravation in 1153 and incorporated by 101(24) does require that an ADT claimant establish that there is a causal relationship between the worsening of the claimant's preexisting condition and his or her ADT. 24 Vet. App. at 173-174. This causal relationship is shown when the claimant establishes that the preexisting condition worsened beyond the natural progress of that condition during service. Id. 

As such, "aggravated in the line of duty" as used in 38 U.S.C.A. § 101(24)(B) means that in order for a claimant to establish his or her status as a "veteran" under 38 U.S.C.A. § 101(24)(B), he or she must demonstrate that he or she experienced a permanent increase in disability beyond the natural progress of that disease or injury during the period of ADT. 24 Vet. App. at 174. The claimant has the burden to establish both elements set forth above (that the preexisting disability worsened in service and that such worsening was beyond the natural progression of the disease). 24 Vet. App. at 175. There is no shifting burden as there is when the presumptions of soundness and aggravation apply. Id. The standard of proof remains the "benefit of the doubt" standard under 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011). Id. 

The Board must determine the value of all pertinent lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). The evaluation of evidence generally involves a three step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible; in determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2) (2013). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (lay evidence may be sufficient to provide a nexus between current disability and service). 

Diabetes Mellitus

The Veteran stated generally in September 2003 that during his ARNG service with periods of ADT and IDT his DM "occurred and got worse." (See also October 2006 DRO hearing transcript, p 1.) After the Veteran was had a physical, he learned he had DM (Transcript, p 2). The ARNG physical did not show DM. Id. In about 2001 or 2002 he was diagnosed with DM. (Transcript, pp 2-3.) He related the onset of DM to military foods. (Transcript, p 3.) The Veteran believed it was from service because DM had never been a problem in his family. Id. In January 2009, the Veteran's representative acknowledged that the Veteran did have a diagnosis of DM but did not have herbicide exposure or complaints, treatment, or a diagnosis of DM in service. 

The history of disability shows that for the Veteran's first period of service, his September 1966 report of medical examination (RME) at discharge showed his endocrine system was normal; elevated blood pressure detected on previous physical examination, was attributed to massive muscular development. The Veteran did not allege DM and/or his endocrine system was otherwise normal at an October 1991 VA examination, in June 1993 as shown by a SSA decision, and at a March 1994 VA general medical examination. The Veteran denied DM on an October 1995 driver's license application.

At the April 1999 RME (prior to his last period of ARNG enlistment), his endocrine system was normal. A summary of defects and diagnoses showed the Veteran had "impaired fasting glucose" but also noted that he was not fasting. He also had hypercholesterolemia. The report of medical history (RMH) showed he denied high or low blood pressure and a family history of diabetes. A February 2000 statement of exemption from a periodic medical examination noted he had an enlistment examination in April 1999 and there was been no significant change in medical condition. 

September to November 1999 private records of Dr. Mc. showed the Veteran was concerned about his "normal sugar of 94." He stated the ARNG "did not okay this level." Dr. Mc. felt it was normal. Dr. Mc. reviewed a comprehensive metabolic profile which appeared to be completely within normal limits. A November 2000 record from Dr. W. noted the Veteran's history of NIDDM, among other problems. In February 2001, Dr. Mc. filled out a form for the ARNG stating the Veteran had noninsulin dependent DM, among other conditions. It was stable. The onset of all conditions was noted as "1985 - intermittent." Dr. Mo. also filled out a different copy of the form and listed the same conditions and stated onset was 1990. Physical limitations and recommendations were related to the Veteran's cardiac condition. 

In April 2001, a RME clinical evaluation of the endocrine system was normal, however, it was noted that he now had DM. In May, Dr. Mc. stated that the Veteran had gone to see him for some years and his general medical status had been satisfactory. He was being followed for his diabetic status which was well-controlled on his current medication. Dr. Mc. did not see any limitations regarding his diabetes or lipid status of his proceeding to active duty in the near future. In September, Dr. Mc. noted the Veteran had hyperglycemia in the past but had normal blood sugars for some time so he was eligible for overseas duty.

In February 2003, an ARNG Annual Medical Certificate noted the Veteran had DM, was on medication, and further evaluation was needed. The following month, an ARNG medical fitness memorandum noted the Veteran's medical disqualification was "cardiovascular." 

A July 2004 VA general examination report noted the Veteran had a history of DM for the past six years; it was controlled on medications. An initial January 2011 note from Dr. C.B. showed a past medical history was DM diagnosed about 10 years prior by Dr. Mc., who was the Veteran's doctor for 30 years. 

In March 2014, a VA examiner reviewed the claims file, performed a physical examination and interviewed the Veteran. The Veteran deferred to documentation on his medical history. He reported being a diabetic for quite a while and had always been followed by his primary care doctor. He was currently on no medications for DM. He did not have any complications. The examiner cited to relevant documents in the file. The diagnosis was DM. This condition was not caused by service. There was no objective evidence to support that the condition was aggravated, beyond the natural progression, by military service. DM is the result of aging, increased body mass index, and genetics. 

In an April 2014 informal hearing presentation (IHP), the examiner stated the presumption of soundness applied here, and cited to Horn v. Shinseki, 25 Vet. App. 231 (2012). Horn is distinguishable from the situation here, because in Horn the appellant only had one month and three weeks of active duty service. 25 Vet. App. 233. Here, the Veteran has prior active duty service, but is alleging disability based on his later periods of ADT and IDT generally. 

To the extent the Veteran alleges his DM was incurred on periods of IDT, the Board finds service connection is prohibited because it may only be granted for "injury" incurred or aggravated during IDT under 38 U.S.C.A. § 101(24)(C); 38 C.F.R. § 3.6(a). The definition of "injury" does not include DM. 

For periods of ADT service, service connection for a disease incurred or aggravated may be service-connected. 38 U.S.C.A. § 101(24)(B) (West 2002); 38 C.F.R. § 3.6(a).  However, as explained above, the Veteran must have had an examination prior to entering the period of ADT during which the disease occurred for the presumption of soundness to apply and the examination must reveal no preexisting disabilities.  Smith v. Shinseki, 24 Vet. App. at 45. 

Here, the evidence shows the Veteran was diagnosed with DM at some point in 2000 and it was not when he was on ADT. (DRO hearing transcript, p 2.)  It was not at a point where the Veteran had an examination prior to entering a period of ADT.  There is no indication that such an examination report exists and is lost or missing.  Doran v. Brown, 6 Vet. App. 283, 286 (1994).  The presumption of soundness does not apply. 

The presumption of service connection does not apply here because the Veteran is alleging DM occurred on a period of ADT for which Veteran status has not been established.  Smith, 24 Vet. App. at 47.  Further, the presumption of aggravation does not apply where the condition was not noted upon entrance.  38 C.F.R. § 3.304(b)(1). 

The Veteran is competent to report his observable symptoms and history, including what providers told him, if anything, about the etiology and progress of his DM and such reports must be considered with his claim.  See Jandreau, 492 F.3d at 1377.  However, the Veteran is not competent to opine that his DM was the result of the food he ate in service as such an opinion would require the interpretation of medical evidence and expertise.  Further, the Board does not find where the assertion has been made by a clinician that there is a nexus between service and DM.

The probative value of a medical opinion is determined based on three factors: (1) whether the expert was fully informed of the pertinent facts or medical history, with or without review of the claims file; (2) whether there is a fully articulated opinion; and (3) whether the opinion is supported by a reasoned analysis, not just data and conclusions.  Nieves-Rodriguez, 22 Vet. App. at 303-04. 

The March 2014 VA examination report and opinion is highly probative, as it is based on all available evidence, including an accurate history of the nature and timing of the Veteran's symptoms.  In particular, the examiner conducted a detailed review of the service treatment records in both active duty and in the ARNG, as well as private records, consistent with the evidence summarized above. 

The more probative evidence is against a continuity of symptomatology since active duty.  Similarly, the evidence does not establish a diagnosis of DM or organic disease of the nervous system during active duty, or manifestations to a compensable degree within one year after discharge from active duty. Service connection is not warranted based on the Veteran's period of active duty.  38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a); see also Walker, 708 F.3d 1331. 

The evidence is against a finding that the Veteran's DM was caused or aggravated by disease or injury during active duty or ADT.  There is also no showing of link to injury during IDT.  The preponderance of the evidence is against service connection for DM.  As such, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Cardiac Disability

In July 1993, the Veteran claimed nonservice-connected pension only. Here, he claimed he had heart disease which started in 1991.  In November 1991, the RO granted nonservice-connected pension for CAD status post coronary artery bypass graft (CABG). 

In March 2001, while the Veteran was still in the ARNG he wrote to VA stating that he was doing physical training at ARNG on ADT and his heart condition was severely aggravated.  The following month, however, he admitted he provided misinformation regarding the weekend drill and his heart condition being aggravated during a physical training test from October 14-15, 2001.  He stated the heart condition could not have been the result from physical training because he did not seek medical help until "November 5, 2000" (probably meaning 2001).  He then stated the weekend drill with the ARNG was not responsible for his heart condition. (In May 2001, the RO concluded the Veteran withdrew his claim of service connection.)  In September 2001, he further clarified that he had not filed a claim for any disability, and was working for the ARNG and the USPS. 

In September 2003, he filed a claim stating that cardiovascular disease "occurred and got worse" while he was in the military. At the October 2006 DRO hearing, the Veteran asserted CAD was not part of his family health heritage. (Transcript, p 3.) He stated that after eating greasy food in the military, they had physical training that weekend and he became "heavy chested." Id. The next day he went to the hospital and the doctor found out he had a blockage. Id. He thought the weekend was in 1991. Id.  He started noticing heart disease in 2000.  (Transcript, p 4.)  He related it to a gradual onset that coincided with ARNG duty because he had to eat the food the military provided. Id. 

At an August 2004 VA for posttraumatic stress disorder, the Veteran stated he felt he was treated very poorly by the ARNG and felt that his participation in physical training in 2001 resulted in his heart surgery. 

The evidence show the Veteran's heart disability has a lengthy history.  The September 1966 RME at separate shows the heart was normal; the Veteran does not allege a heart disability started during active duty service. April and May 1985 Dr. Mc. records noted an onset of chest pain one night prior and an EKG showed an old posterior myocardial infarction with anterolateral ischemia.  Later, it was determined he had an acute myocardial injury confirmed by lab studies (see April to May 1985 Doctors Hospital discharge summary). 

In May 1991, the Veteran presented again to the ER with chest pain and a few days later was discharged with a final diagnosis of chest pain and ischemic heart disease. (See May 1991 Dr. Mc. record, Mobile Infirmary Medical Center chest X-ray, discharge summary by Dr. P.).  A letter from Dr. P. to Dr. Mc. showed the Veteran had a totally occluded right coronary artery but overall left ventricular systolic function appeared well preserved. In July, an operation report by Dr. F. shows CABG x 1 with saphenous vein graft to the distal right coronary artery.  In September 1991, a letter from Dr. H. indicated that he had very unstable angina which was the reason for the surgery.  A follow up visit showed the Veteran was doing well six weeks post-operative care; his diagnosis was CAD. 

In October 1991, a VA examination report showed the Veteran had a diagnosis of coronary heart disease.  He also was status post CABG surgery with total occlusion of the right coronary artery and partial inclusion of the left anterior descending artery.  November 1991 records showed the Veteran continued to complain of symptoms and to receive treatment. 

The June 1993 SSA decision (granting entitlement to disability insurance benefits and SSI) noted the Veteran alleged disability commencing in May 1991 as the result of cardiac impairment, unstable angina, hypertension and pain in his chest and left side of the body.  His treatment was summarized and it was noted that in December 1991 he again underwent CABG. January 1994 records showed continued unstable angina but a normal stress test as did the March 1994 VA general medical examination. 

October 1995 Driver's license forms showed the Veteran denied any chronic illnesses or physical impairments but reported having open heart surgery in 1991.  His cardiologist filled out a cardiovascular form stating he had treated the Veteran for heart disease since July 1991.  The diagnosis was ischemic heart disease and hyperlipidemia.  His July 1991 CABG times one was noted.  A June 1995 EKG showed a normal sinus rhythm and there were no cardiac symptoms present.  He did have dyspnea on exertion in May 1995 but in June 1995, a stress test was normal.  A June 1997 SMH X-ray of the chest showed postoperative changes without acute abnormality. 

In April 1999, a RME shows the heart was normal. A surgical scar the anterior mid-chest was noted.  It was noted that he was status post cardiac bypass but past cardiac testing revealed no CAD.  A recent stress test with myocardial perfusion revealed no evidence of ischemia.  The RMH showed he denied shortness of breath, pain or pressure and chest, palpitation or pounding heart, and heart trouble. He also denied having a parent or sibling with heart disease.  He reported a single bypass open-heart surgery in 1992 and noted that he received military pension until he was able to return back to work.  An X-ray of the chest noted the previous CABG surgery but no active disease was seen. 

Private records from this time period also indicated the Veteran was doing well with no ischemia (See May and 1999 Cardiology Associates record and stress test, as well as May 1999 SPECT study).  Dr. Mc. records from September to November of 1999 showed he reviewed a comprehensive metabolic profile which appeared to be completely within normal limits and was to send a letter stating that the Veteran was okay for ARNG. 

In October 2000, an ARNG Annual Medical Certificate showed the Veteran was getting regular physicals by a family doctor.  He had a cardiac bypass, was taking medication and was qualified for the over 40 physical training program. The same month, however, a Cardiology Associates record showed the Veteran complained of some chest discomfort when doing sit-ups, push-ups or running.  It was noted he had mild atypical chest pain with increased activity but it was doubtful that it was angina because it was more of the chest wall. 

A November 3, 2000 ARNG memorandum showed the Veteran was required to do drill duty from November 4-5, 2000.  A detailed retirement point history statement from March 2001 noted on the Veteran was on IDT on November 5, 2000.

A November 6, 2000 record from Dr. W. noted the Veteran's history of atherosclerotic cardiovascular disease.  He was seen in the ER in the early morning with chest pain with dyspnea and diaphoresis.  He was admitted to rule out myocardial infarction. It was noted in the social history that he worked intermittently for the ARNG and notice recurrent problems with chest pain while trying to perform the physical training examination to stay in the ARNG.  It was noted the Veteran had an abnormal scan (showing subtle anterior ischemia) and chest pain.  Catheterization was planned for later that day.

A November 08, 2000 operative report from SMH showed CABG times two. A discharge summary noted he underwent a "redo CABG x 2" with an uneventful operative and postoperative course. A November 2000 work form noted a diagnosis of CAD, CABG treatment, good prognosis, and return to work date of January 2001. There were no anticipated work restrictions by January 2001. A December 2000 work tolerance limitations form showed the Veteran could work an eight hour day and could lift an unlimited amount of weight. He had no restrictions. 

On ARNG forms in February 2001, Drs. Mo. (cardiologist) and Mc. stated the Veteran had CAD. The date of onset and duration of the condition was 1985 or 1990.  He was on medication and the conditions were permanent. The Veteran could walk but could not do repetitive activities requiring bending, running or climbing.  A February 7, 2001 Cardiology Associates record shows the Veteran complained of occasional chest pain and soreness.  He could not do sit-ups, pull-ups, etcetera and "wants to get out of them at National Guard."  The impression was CAD status post redo, uncontrolled hypertension, and chest soreness post operatively that was non-anginal. 

An April 2001 RME showed a clinical evaluation of the vascular system and heart was normal save for an open-heart surgery scar and past CABG.  On the RMH, the Veteran reported he didn't know if he had palpitations or pounding heart but he did have heart trouble as well as high or low blood pressure.  An ECG from the same month showed a normal sinus rhythm "with early precordial R/S transition, otherwise normal ECG." 

In June 2001, Dr. Mo. wrote to Dr. Mc. to state that a stress study was normal.  In another letter, Dr. Mo. wrote that the Veteran had coronary disease the prior bypass.  He had high blood pressure which was reasonably controlled on medication.  Upon evaluation he was able to exercise for an eleven excellent minutes and exceeded his target heart rate.  His blood flow scans were entirely normal as was his ventricular function.  He was able to participate in any activities without cardiac restrictions but required medical follow-up for his long-term cardiac care and blood pressure. 

In July 2002, private records indicated the Veteran's heart condition was symptomatic. He had chronic malaise fatigue and possible chest pain (July 2002 Dr. Mc. record) as well as an abnormal stress test, although he was asymptomatic (see August 2002 Dr. Mo. letter to Dr. Mc.).  In September 2002, Dr. H. sent a letter to Dr. P. stating that on August 20, 2002, the Veteran underwent a CABG. In January 2003, Dr. F. noted an impression of angina, abnormal nuclear stress exam, status post CABG.  The recommendation was left heart catheterization; this took place at the end of the month and showed severe three vessel CAD with diffuse a thorough sclerotic changes present.  The vein graph to the posterior descending was intact. Artery branches were nonfunctional. 

In February 2003, Dr. Abboud wrote a letter to the ARNG stating the Veteran had CAD and status post CABG.  The Veteran had undergone cardiac catheterization on January 31, 2003.  This showed nonfunctional bypasses with otherwise diffuse disease for which the decision was to try and maximize medical therapy with close watch of any recurrence of symptoms before deciding what may be complex percutaneous intervention.  The Veteran was unable to travel.

The same month, an ARNG AMC showed the Veteran had a history of CABG and a recent cardiac catheterization, showing nonfunctional bypasses with diffuse disease.  Further evaluation was needed; another record showed the Veteran's unit was called up.  In March 2003, an ARNG memo regarding medical fitness standards for retention showed medical disqualification was cardiovascular.  In March 2003, Dr. Mo. described the condition as ischemic cardiomyopathy with a prior coronary bypass. He had mild stable angina on medications.

April 2003 ARNG personnel records showed the Veteran agreed and understood he had a physical disability and discharge was approved. 

A July 2004 VA general examination report showed available records were reviewed and noted the Veteran had a "history of CAD and heart attacks in 1991 and in the year 2001.  He had CABG and since then has been fairly stable." The diagnosis was CAD status post CABG, stable; no opinion was given regarding etiology and course of the disease. 

In January 2010, a VA heart and spine examination noted the Veteran's past medical history was noted and claims file review was provided. The Veteran stated he developed coronary artery disease in 1991 had a one vessel bypass in 2002. He denied angina and here stated he had no history of myocardial infarction. The diagnosis was CAD with CABG in 1991 and in 2002. As for the circumstances which would worsen the Veteran's pre-existing CAD beyond its natural progression by military activity, examiner stated CAD with CABG is not caused by or related to or worsened beyond the natural progression of military service. Here, the notation of no history of myocardial infarction was incorrect. 

In March 2012, a VA examination report noted the diagnosis was acute, subacute or old myocardial infarction from May 1985 and CAD from May 1985. Describing the history, the examiner noted the CABG times one from 1991 and times two from 2002 were stable. The Veteran reported his civilian cardiologist told him he was doing well. However, no opinion was given in this examination report. 

In August 2013, a VA examination report showed the Veteran's CAD status post CABG in 1991 preexisted his ARNG 2000 to 2003 service. It was less likely than not that the disease increased in its normal progression during active service and was likewise not aggravated by service. The Veteran had several risk factors for CAD such as natural age, DM, BMI, hypertension and hyperlipidemia. 

A new VA examination was requested so that the Veteran's contentions that his ARNG service aggravated his heart condition could be considered. The March 2014 VA examination report shows the claims file was reviewed. It was noted that the Veteran had active duty from 1965-66 and ARNG service with several episodes of activation. 

The Veteran reported hospitalization due to stents at Providence Hospital due to CAD, however, the lab report did not support his statement. There were no other hospitalizations or visits in the last year. The pertinent history of CABG in 1991 and 1998 was noted. He reported he had not had any other heart attack since the one he had in 1991; the examiner wrote "(?)". The examiner reviewed a March 19, 2013 report of heart catheterization at Providence Hospital. The Veteran reported this is the time when stents were placed. The study report demonstrated there was no stent placement. Furthermore the study documented good left ventricular function; a description of the level of current disability was provided. 

The diagnosis was CAD postsurgical aortocoronary bypass status with the well preserved left ventricular function. This condition was not caused by service or a service-connected condition and was noted to be pre-existent. There was no objective evidence to support that the condition was aggravated, beyond natural progression, by military service. The condition was the result of aging, increased BMI, and genetics. 

The Veteran is competent report his observable symptoms and history, including what providers told him, if anything, about the etiology and progress of his cardiac disability and such reports must be considered with his claim. See Jandreau, 492 F.3d at 1377. However, as demonstrated by the 2014 examination, the Veteran often was unable to report a complete medical history, possibly due to the complexity. Additionally, the Veteran's initial March 2001 statement that his heart disability was aggravated during a weekend drill, subsequent retraction of that statement in April 2001 and then October 2006 statement at the DRO hearing is inconsistent. While the July 2004 VA examination report noted the Veteran reported a heart attack in 2001, a longitudinal review of the file does not show that myocardial infarction or cardiac arrest occurred after 1985 and did not occur while the Veteran was on INADT in November 2001. The Board finds the medical records to be more reliable in their description of the history of the Veteran's disability and assigns them more weight. 

As to the implication that the Veteran had a heart attack during IDT in November 2000, the Board finds there was no myocardial infarction or cardiac arrest during IDT. No other cardiac diseases are available for service connection during IDT under 38 U.S.C.A. § 101(24)(C); 38 C.F.R. § 3.6(a). 

As to the contention that generally, ADT ARNG service caused or aggravated the Veteran's heart disability, the Veteran must have had an examination prior to entering the period of ADT during which the disease occurred for the presumption of soundness to apply and the examination must reveal no preexisting disabilities. Smith, 24 Vet. App. at 45. 

Here, the presumption of soundness does not apply. In addition to the fact that the Veteran did not have examinations prior to every period of ADT, the status post CABG was noted on the April 1999 RME. The RME stated past cardiac testing revealed no CAD and a recent stress test with myocardial perfusion revealed no evidence of ischemia. 

Also, as explained in Smith, "the presumption of aggravation is not applied to persons whose claims are based on a period of active duty for training."  24 Vet. App. at 48.

Since none of the presumptions apply, the issue then becomes whether the status post CABG underwent an increase in severity during a period of ADT, as it pre-existed service.  The Veteran has the burden to establish both that the preexisting disability worsened in service and that such worsening was beyond the natural progression of the disease.  Donnellan, 24 Vet. App. at 175. 

The Board does not find that the burden has been met here where there is no increase in severity that has been associated with a period of ADT service. The most probative evidence in the file is the March 2014 VA examination report where the Veteran was interviewed, examined, a history of the disability was considered in conjunction with the relevant circumstances of the Veteran's service and an opinion was giving with supporting reasons.  See Nieves-Rodriguez, 22 Vet. App. at 303-04. 

The Veteran does not allege and the probative evidence does not establish continuity of symptomatology since active duty service or a diagnosis of cardiovascular renal disease or organic disease of the nervous system during active duty service, or manifestations to a compensable degree within one year after discharge from active duty service.  Service connection is not warranted based on the Veteran's period of active duty. 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a); see also Walker, 708 F.3d 1331. 

In conclusion, the evidence reflects that the Veteran's cardiac disability was not caused or aggravated by IDT or ADT service. There is also no link to disease or injury during active duty, including on a presumptive basis. The preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Cervical and Lumbar Spine Disabilities

Service connection may be also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2013). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a),(b); see Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran contended in his April 2003 claim that he injured his neck and lower back while on "AD drill status."  In June 2003, he stated that his injured shoulder caused pain to his neck and lower back.  In November 2003, he stated he wasn't allowed to stay in the ARNG due to injuries and complained of chronic pain in shoulder, neck and lower back area.  In September 2005, the RO granted service connection for right shoulder injury residuals at 20 percent, effective April 22, 2003. 

At an October 2006 DRO hearing, the Veteran stated he fell over a foot locker and fell on his back, hurting his shoulder, back and neck. (Transcript, p 6.) After that he had problems with his shoulder and his neck "tightened up." Id.  Later he was told "the arthritis or something set in."  Id.  He could not turn his head from side to side. Id. He was separated after that with a medical discharge. (Transcript, pp 7-8.) A private record detailed cervical and lumbar spine problems the Veteran had secondary to injury. (Transcript, p 9.)  He had continuous treatment at VA for his back since the accident. (Transcript, p 10.) 

In March 2007, the Veteran acknowledged he did not mention problems with his neck upon onset, but asserted he had problems later on.  He had treatment for back and neck since his service in the ARNG.  In June 2009, he stated that he didn't have neck and back symptoms prior to his fall. 

The Veteran is competent to report his observable symptoms and history, including what providers told him, if anything, about the etiology and progress of his spine injuries and such reports must be considered with his claim.  See Jandreau, 492 F.3d at 1377. 

Regarding credibility, however, ten years before filing his claim of service connection for spine disabilities and prior to re-entering the ARNG for the final time, the Veteran filed a claim for nonservice-connected pension at VA for low back pain with a bulging disc and large osteophytes of the cervical spine. His statement that he had no symptoms prior to a fall in July 2002 while on IDT is inconsistent with other evidence in the file-to include at the beginning of ARNG service, the April 1999 RMH also showed he denied wearing a brace or back support, swollen and painful joints, broken bones, arthritis, or any recurrent back pain or any back injury. 

Further, in his July 14, 2002 statement, the Veteran reported that he had tripped and fallen over a footlocker.  As a result, he had injured his right shoulder.  He received immediate medical attention before leaving to go home. He did not report spine problems or injury.  Another soldier's statement confirmed she witnessed the Veteran trip and fall over several footlocker boxes, but also did not reference the spine. An October 2002 line of duty investigation shows the Veteran was approved for shoulder sprain only. Follow up VA and private records from 2002 show he complained about his right shoulder (see July 15, 2002 service treatment record, August 2002 Dr. Mc. record, October 2002 VA consultation request, October 2002 VA primary care record, and June 2003 Dr. Mc. record). 

A March 2003 ARNG memorandum regarding discharge and medical fitness standards shows the Veteran was medically disqualified due to a cardiovascular disability.

As a result, the Board finds the Veteran's more recent reports of disability resulting from the fall to be less credible than the records that were created contemporaneous to the injury and were made for treatment purposes, prior to the Veteran's claim for benefits. See Caluza, 7 Vet. App. at 511 (stating that a witness's credibility may be impeached by a showing of interest, bias, or inconsistent statements); see also Fed.R.Evid. 803(4) (generally finding statements for the purposes of medical diagnosis or treatment to be reliable); see Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (stating that the Board may cite to the Federal Rules of Evidence where they will assist in the articulation of the Board's reasons). 

As explained, the evidence shows the Veteran had cervical and lumbar spine problems prior to his last period of service in the ARNG from 1999 to 2003.  In May 1991, an X-ray of the cervical spine showed small anterior hypertrophic spurs only, but in January 1992 another diagnostic imaging test described degenerative changes at the C4-5 and C5-6 levels of the cervical spine.  A June 1993 SSA decision determined the Veteran was disabled not able to work due to his unstable angina in combination with severe arthritis of the cervical.  The Veteran reported to a consultant orthopedic surgeon for SSA in January 1993 that he had to wear a soft collar; the impression was degenerative arthritis of the cervical and probable lumbar spine. In March 1994, a VA examination report showed an impression of chronic cervical/lumbar syndrome. 

During the period the Veteran was participating in periods of ADT and IDT, the April 1999 RME showed a clinical evaluation of the spine was normal and, as explained above, he denied symptoms on the RMH. The July 14, 2002 emergency room treatment record showed the Veteran had a right shoulder injury after falling over a footlocker.  A July 14, 2002 statement of medical examination and duty status showed the injury was incurred in the line of duty because the Veteran was at the ARNG armory during duty hours. The Veteran was on IDT at the time; the training began on July 13 and ended on the 14th. The details of the accident stated that the Veteran was walking to formation when he tripped over some footlocker boxes, fell and injured his shoulder. This injury was considered to have been incurred in the line of duty. As explained, follow up records showed the Veteran complained of right shoulder symptoms and not the spine. 

After being released from the ARNG in May 2003, there were several intervening events, to include: a fall in June 2003 (Dr. P. record), a fall in August or September 2003 with "sudden onset back pain" (see November 2003 Dr. O. letter to Dr. Mc.), a motor vehicle accident in 2006 (see March and June 2006 Dr. Z., April 2005 A. Orthopedic and May 2008 Dr. H. records) and a work accident lifting in 2008 (May 2008 private record and June 2008 Dr. J. record). 

By June 2008, a lumbar spine MRI showed arthritis, herniations, disc bulges and arthritic changes. In October 2006, a cervical spine MRI showed cervical spondylosis with marginal anterior and posterior osteophytes at the C4-C5, C5-C6 and C6-C7 levels with mild foramen narrowing and canal stenosis. 

As stated, the bulk of the evidence does not show that he complained of or was treated for spine disabilities after suffering his right shoulder injury. Still, in April 2005, Dr. O. wrote a letter stating the Veteran had been under his care since November 2003 due to severe back pain, left leg pain and neck pain; it started after the Veteran sustained a fall on active duty. "He says he never had trouble before that time." Since then, the Veteran had pain on and off the neck area and lower lumbar area with radiation to the bilateral shoulder and bilateral buttocks in the left lower extremity. MRI reports of the cervical and thoracic spines show the Veteran had degenerative disc disease and spondylosis. 

Dr. O.'s letter is undermined by the inaccurate history and facts which were told to him by the Veteran, specifically that he never had spine problems prior to 2002 and had spine problems since he fell on IDT in July 2002. The Board assigns it little weight as a result. 

The Board finds the March 2014 VA examination report to be the most probative evidence in the file. During the interview, the Veteran requested his records be reviewed so an accurate medical history could be considered. January 2010 X-rays showed the diagnoses of degenerative discs at the L2-3 and L5-S1 as well as spondylosis with degenerative discs at C4-7. Regarding the cervical spine, the examiner stated the condition was not caused by service or a service-connected condition; it pre-existed the last period of ARNG service. There was no objective evidence to support that the condition was aggravated beyond the natural progression by military service. 

The spine disabilities were also not caused by the service-connected shoulder disability and the mechanism of injury did not lend itself to a causal relationship with the current spine conditions. The current cervical spine conditions were most likely than not, as per medical literature, were the inevitable consequence of aging, regardless of race, professional background, military service or history of traumas. The lumbar spine disability, most likely than not, as per medical literature, was the result of natural aging. 

The Court has not yet addressed whether presumptions of service connection and aggravation apply in a situation where a claimant who establishes veteran's status for a period of ADT (or IDT) then applies for a different disability during that same period of ADT (or IDT). However, that is the situation here where the Veteran has established service-connection for his right shoulder injury on IDT and is claiming service connection for his cervical and lumbar spine disabilities. However, Smith suggests that the presumption of soundness applies only when a veteran has been "examined, accepted, and enrolled for service" and where that examination revealed no "defects, infirmities, or disorders." This did not occur in July 2002 when the Veteran fell on IDT, so the Board finds the presumption of soundness does not apply. 

As explained above, the presumption of service connection does not apply where a veteran states a condition began or was aggravated in service. Smith, 24 Vet. App. at 47.

Regardless of whether the presumption of aggravation applies, the Board finds there was no increase in severity in service based on the evidence above that shows the Veteran had a right shoulder injury only in July 2002 when he was on IDT and complained only of shoulder symptoms. See 38 U.S.C.A. § 1153; Smith, 24 Vet. App. at 175. 

To the extent the Veteran asserted that the service-connected right shoulder injury caused or has aggravated a cervical or lumbar spine injury, the Board finds the competent evidence does not show such a nexus and relies on the March 2014 VA opinion.  38 C.F.R. § 3.310(a); Allen, 7 Vet. App. 439. 

Further, the evidence does not establish continuity of symptomatology since active duty.  Similarly, the evidence does not establish a diagnosis of arthritis during active duty, or manifestations to a compensable degree within one year after discharge from active duty.  Service connection is not warranted based on the Veteran's period of active duty.  38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a); see also Walker, 708 F.3d 1331. 

In conclusion, the evidence reflects that the Veteran's DM was not caused or aggravated by ADT service. There is also no link to disease or injury during active duty, including on a presumptive basis.  The preponderance of the evidence is against service connection for DM.  As such, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

	
ORDER

Service connection for diabetes mellitus is denied.

Service connection for a cardiac disability is denied.

Service connection for a disability of the cervical spine is denied. 

Service connection for a disability of the lumbar spine is denied. 


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


